               Case 3:19-cv-05361-RBL Document 10 Filed 06/03/19 Page 1 of 2



 1                                                THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT TACOMA
10 SUMNER PLAINS 84, LLC, A Washington
   Limited Liability Company,                         No.: 3:19-cv-05361-RBL
11
                       Plaintiff,                     STIPULATED MOTION TO DISMISS
12
         v.
13
   FIREMAN'S FUND INSURANCE
14 COMPANY, a California Corporation,

15                          Defendant.
16
            Plaintiff Sumner Plains 84, LLC (“Sumner Plains”) and Defendant Fireman’s Fund
17
     Insurance Company (“FFIC”) (together, the “Parties”) stipulate that the claims asserted
18
     against FFIC by Sumner Plains in this lawsuit, including but not limited to all contractual
19
     and extra-contractual claims, should be dismissed without prejudice and without an award of
20
     costs or fees to any of the Parties.
21
            IT IS SO ORDERED this 3rd day of June, 2019.
22

23

24
                                                        A
                                                        Ronald B. Leighton
25                                                      United States District Judge

26

      STIPULATED MOTION TO DISMISS                                    Page 1    Bullivant|Houser|Bailey PC
      No.: 3:19-cv-05631-RBL                                                    1700 Seventh Avenue, Suite 1810
                                                                                Seattle, Washington 98101-1397
                                                                                Telephone: 206.292.8930
                 Case 3:19-cv-05361-RBL Document 10 Filed 06/03/19 Page 2 of 2



 1    Submitted by:

 2    BULLIVANT HOUSER BAILEY PC

 3
      By       /s/Daniel R. Bentson
 4             Daniel R. Bentson, WSBA #36825
               E-Mail: dan.bentson@bullivant.com
 5             1700 Seventh Ave., Ste. 1810
               Seattle, WA 98101
 6             206.292.8930
 7
               Attorneys for Defendant Fireman’s Fund Insurance Company
 8
      LAW OFFICE OF BRADLEY S. WOLF
 9

10    By       /s/ Bradley S. Wolf
               Bradley S. Wolf, WSBA #21252
11             E-Mail: bwolf@wolflaw.us
               811 First Avenue, Suite 350
12             Seattle, WA 98104
               206.264.4577
13
               Attorneys for Plaintiff Sumner Plains 84, LLC
14

15
     4847-8672-7064.1
16

17

18

19

20

21

22

23

24

25

26

      STIPULATED MOTION TO DISMISS                                  Page 2   Bullivant|Houser|Bailey PC
      No.: 3:19-cv-05631-RBL                                                 1700 Seventh Avenue, Suite 1810
                                                                             Seattle, Washington 98101-1397
                                                                             Telephone: 206.292.8930
